Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-9 are cancelled without prejudice or disclaimer.
	Claim 10 is amended.
	Claims 17-20 are withdrawn from consideration.
Claims 21-23 are added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings Figures 3-6, 8-9, and 13-21 filed on 06/26/2019 are objected to because the drawings are not of sufficient quality to permit adequate reproduction (37 CFR 1.84(a)(1), all lines, numbers, and figures are not sufficiently dense and dark, and the drawings should be in black and white without graying or shading. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
 to verify the customer's identity…”, “(e) determining… approved for a loan based on…” 
The underlined limitations include intended use and are not give patentable weight.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 10-16 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 10-16 and 21-23 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) completing a secure loan application for a financial institution by authenticating a customer's identity. Specifically, the claims recite “obtaining customer-specific information from a user via a first window displayed on a graphical user interface; wherein the customer-specific information consists of: a mobile phone number associated with the user; a first name of the user; a last name of the user; and a portion of a government-issued identification number of the user; comparing… the obtained customer-specific information with customer information from a credit bureau to verify the customer's identity by: determining that the mobile phone number is associated with the user based on records accessible by the credit bureau; generating a random code and transmitting it to a mobile communication device using the mobile phone number; and receiving the random code via a second window displayed on the 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of a graphical user interface and a processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, completing a secure loan application for a financial institution by authenticating a customer's identity including obtaining customer-specific information from a user via a first window displayed on a graphical user interface; wherein the customer-specific information consists of: a mobile phone number associated with the user; a 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The performance of method claims 10-16 and 21-23 only involves the use of computers as tools to automate and/or implement the abstract idea.
Taking the claim elements separately, the independent claims involve completing a secure loan application for a financial institution by authenticating a customer's identity including obtaining customer-specific information from a user via a first window displayed on a graphical user interface; wherein the customer-specific information consists of: a mobile phone number associated with the user; a first name of the user; a last name of the user; and a portion of a government-issued identification number of the user; comparing… the obtained customer-specific information with customer information from a credit bureau to verify the customer's identity by: determining that the mobile phone number is associated with the user based on records accessible by the credit bureau; generating a random code and transmitting it to a mobile communication device using the mobile phone number; and receiving the random code via a second window displayed on the graphical user interface; wherein verifying the customer's identity creates at least a portion of the secure loan application; displaying … asset(s) associated with the user based on the records accessible by the credit bureau; receiving … a selection of an asset from the user; wherein receiving the selection of the asset completes another portion of the secure loan application; and determining whether the user is approved for a loan based on the 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of completing a secure loan application for a financial institution by authenticating a customer's identity including obtaining customer-specific information from a user via a first window displayed on a graphical user interface; wherein the customer-specific information consists of: a mobile phone number associated with the user; a first name of the user; a last name of the user; and a portion of a government-issued identification number of the user; comparing… the obtained customer-specific information with customer information from a credit bureau to verify the customer's identity by: determining that the mobile phone number is 
The use of a processor as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US20070022027A1 to Gupta et al. in view of US20130159195A1 to Kirillin et al. and US20070244805A1 to Wiryawan et al. 
As per claim 10:
Gupta et al. discloses the following limitations of a method of completing a secure loan application for a financial institution by authenticating a customer's identity, comprising the steps of:
obtaining customer-specific information from a user via a first window displayed on a graphical user interface; wherein the customer-specific information consists of: a mobile phone number associated with the user; a first name of the user; a last name of the user; and a portion of a government-issued identification number of the user - [0070] 
(b) comparing, by a processor, the obtained customer-specific information with customer information from a credit bureau to verify the customer's identity by - [0077] 
wherein verifying the customer's identity creates at least a portion of the secure loan application - [0079] 
wherein receiving the selection of the asset completes another portion of the secure loan application - [0217] 
(e) determining whether the user is approved for a loan based on the customer information from the credit bureau, the portion of the secure loan application, and the another portion of the secure loan application - [0221] 
Gupta et al. does not explicitly teach the following limitations:
determining that the mobile phone number is associated with the user based on records accessible by the credit bureau; 
generating a random code and transmitting it to a mobile communication device using the mobile phone number;
receiving the random code via a second window displayed on the graphical user interface;
(c) displaying, by the processor, asset(s) associated with the user based on the records accessible by the credit bureau;
(d) receiving, by the processor, a selection of an asset from the user.
However, Kirillin et al., as shown, teaches the following limitations:
determining that the mobile phone number is associated with the user based on records accessible by the credit bureau - [0033] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems that authenticate and authorize a mobile device to conduct transactions over a network with a banking server taught by Kirillin et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with feature such having a mobile phone information in the financial institutions that allows to authenticate a client through its mobile device as taught by Kirillin et al. over that Gupta et al.
generating a random code and transmitting it to a mobile communication device using the mobile phone number - [0062]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems that authenticate and authorize a mobile device to conduct transactions over a network with a banking server taught by Kirillin et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with feature such using a mobile phone to request one-
receiving the random code via a second window displayed on the graphical user interface – [0063] -  [0064] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems that authenticate and authorize a mobile device to conduct transactions over a network with a banking server taught by Kirillin et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with feature such as receiving two identical OTPs from financial institution’s computer device through different channels in order to confirm user’s authentication as taught by Kirillin et al. over that Gupta et al.
However, Wiryawan et al., as shown, teaches the following limitations:
 (c) displaying, by the processor, asset(s) associated with the user based on the records accessible by the credit bureau - [0050] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for capturing consumer loan application data corresponding to a plurality of consumer loan application types within a single software application, and for the navigation of a user through a series of linked user interface displays taught by Wiryawan et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further 
(d) receiving, by the processor, a selection of an asset from the user - [0053]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for capturing consumer loan application data corresponding to a plurality of consumer loan application types within a single software application, and for the navigation of a user through a series of linked user interface displays taught by Wiryawan et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with feature such as selecting consumer’s assets for collateral in order to continue proceedings with the loan application process as taught by Wiryawan et al. over that Gupta et al.
As per claim 11:
Gupta et al. does not explicitly teach the following limitations:
wherein the asset(s) associated with the user based on the records accessible by the credit bureau includes a listing of vehicles; 
wherein the selection from the user is one vehicle from the listing of vehicles; 
wherein the loan is for repair of the selected vehicle. 
However, Wiryawan et al., as shown, teaches the following limitations:

wherein the asset(s) associated with the user based on the records accessible by the credit bureau includes a listing of vehicles - [0054]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for capturing consumer loan application data corresponding to a plurality of consumer loan application types within a single software application, and for the navigation of a user through a series of linked user interface displays taught by Wiryawan et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with feature such as having multiple type of consumer assets that includes vehicles as well, and pull-down menu automatically populates vehicle details as taught by Wiryawan et al. over that Gupta et al.
wherein the selection from the user is one vehicle from the listing of vehicles - [0055]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for capturing consumer loan application data corresponding to a plurality of consumer loan application types within a single software application, and for the navigation of a user through a series of linked user interface displays taught by Wiryawan et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with feature such 
wherein the loan is for repair of the selected vehicle - [0037]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for capturing consumer loan application data corresponding to a plurality of consumer loan application types within a single software application, and for the navigation of a user through a series of linked user interface displays taught by Wiryawan et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with features such having multiple type of application forms used for auto loan, personal loan, home equity loan, small business loan, or the like as taught by Wiryawan et al. over that Gupta et al.
As per claim 12:
Gupta et al. discloses the following limitations:
wherein the steps of (a), (b), (c), (d), and (e) occur within a single online session - [0068] 
As per claim 13:
Gupta et al. discloses the following limitations:
wherein the single online session has a duration of less than 5 minutes - [0069], [0147] 
As per claim 14:
Gupta et al. discloses the following limitations:
(f) approving the user for the loan - [0177] 
(g) notifying the user, via a third window displayed on the graphical user interface, that the user is approved for the loan - [0178] 
wherein the steps (f) and (g) occur within a single online session - [0175]-[0179] 
As per claim 21:
Gupta et al. discloses the following limitations:
wherein obtaining customer-specific information from the user, further comprises: requesting income of the user - [0217]
As per claim 22:
Gupta et al. does not explicitly teach the following limitations:
wherein comparing, by a processor, the obtained customer-specific information with customer information from the credit bureau classifies customer’s status as “provisionally identified” – [0126]
As per claim 23:
Gupta et al. does not explicitly teach the following limitations:
wherein receiving the selection of the asset changes the customer’s status to “identity confirmed.” – [0133]
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US20070022027A1 to Gupta et al. in view of US20130159195A1 to Kirillin et al. and US20070244805A1 to Wiryawan et al., and US20150112854A1 to Guriel et al.
As per claim 15:
Gupta et al. does not explicitly teach the following limitations:
(h) receiving an electronically executed loan agreement from the user;
(i) distributing funds associated with the loan;
wherein the steps (h) and (i) occur within the single online session.
 However, Guriel et al., as shown, teaches the following limitations:
(h) receiving an electronically executed loan agreement from the user - [0053]
distributing funds associated with the loan - [0053]
wherein the steps (h) and (i) occur within the single online session- [0053], Fig.2 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods loan consideration including the steps of obtaining financial data regarding a loan requester from a plurality of digital media sources; analyzing the financial data to make an affordability and risk assessment for granting a loan to the loan requester taught by Guriel et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with features such as after approval of the loan the customer electronically signs a loan agreement and provides debit card or other sources of payment where funds are transferred promptly as taught by Guriel et al. over that Gupta et al.
As per claim 16:
Gupta et al. does not explicitly teach the following limitations:
wherein the loan application is for a vehicle repair; 
wherein the step (i) comprises distributing the funds to the user via a virtual card.
However, Wiryawan et al., as shown, teaches the following limitations:
wherein the loan application is for a vehicle repair - [0037]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for capturing consumer loan application data corresponding to a plurality of consumer loan application types within a single software application, and for the navigation of a user through a series of linked user interface displays taught by Wiryawan et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receiving information associated with an applicant through the user computer interface of Gupta et al. with the motivation to enhance the method with features such having multiple type of application forms used for auto loan, personal loan, home equity loan, small business loan, or the like as taught by Wiryawan et al. over that Gupta et al.
However, Guriel et al., as shown, teaches the following limitations:
wherein the step (i) comprises distributing the funds to the user via a virtual card - [0053]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods loan consideration including the steps of obtaining financial data regarding a loan requester from a plurality of digital media sources; analyzing the financial data to make an affordability and risk assessment for granting a loan to the loan requester taught by Guriel et al. in methods and systems for application processing where a user computer interface adapted to receive information associated with an applicant, and further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20090112753A1 – Gupta et al. – Discloses method for providing a user computer interface adapted to receive information associated with an applicant, and further adapted to display and receive information associated with at least one decision rule.
US20080126244A1 - Loving et al. – Discloses loan application information routing systems and methods with real-time credit check and demographics augmentation.
US10163156B1 - Shapley et al. – Discloses the system and method that allows a vehicle loan organization to generate multiple, customized vehicle loan offers to an applicant for different types of vehicles in an automated fashion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)